Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This is a Non-final Office Action for application number 17/191,232  SUPPORT BRACKET FOR MOUNTING TRANSMISSION AND MOUNTING ASSEMBLY PROVIDED WITH THE SAME filed on 3/3/2021.  Claims 1-20 are pending.  

Information Disclosure Statement
The information disclosure statement submitted on 3/3/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8, 9, 13, 14 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Publication No. 2018/0172135 to Kwon.
	With regards to claim 1, the patent to Kwon discloses a support bracket for mounting a power train having a bracket body (70) including an engaging hole through which an engaging bolt (60) of a power train mount is inserted, an insert portion formed adjacent to the engaging hole, and a pocket formed adjacent to the insert portion; an engaging nut (81) inserted into the insert portion along the insert direction to engage the engaging bolt; and a stopper (80) configured to prevent the engaging nut from separation.
	With regards to claim 2, Kwon teaches that the engaging bolt includes a first bolt, and a second bolt parallel to the first bolt; the engaging hole includes a first engaging hole and a second engaging hole into which the first bolt and the second bolt are respectively inserted; the engaging nut includes a first nut and a second nut that are respectively engaged with the first bolt and the second bolt; and the insert portion includes a first insert portion and a second insert portion into which the first nut and the second nut are respectively inserted. (See Figure 2 for dual bolts).
	With regards to claim 3, Kwon teaches the insert direction is an axial direction of the engaging bolt; and the stopper is configured to limit the movement of the engaging nut along the axial direction of the engaging bolt.
	With regards to claims 8 and 18, Kwon teaches a device having an assemble hole into which the engaging nut is inserted is formed in a direction perpendicular to the axial direction of the engaging bolt in the bracket body; and the first insert portion and the second insert portion are formed in the assemble hole.
	With regards to claim 9, Kwon teaches, wherein the stopper is formed so that the first nut and the second nut are not separated from the first insert portion and the second insert portion.
	With regards to claim 13, Kwon teaches wherein the power train mount combines at least one of an engine, a transmission, a motor, and a reducer to the vehicle body. (See Abstract). 
	With regards to claim 14, as shown above, Kwon teaches a mounting assembly having a power train mount; a first nut; a second nut; a bracket body in which a first engaging hole and a second engaging hole are formed; a first insert portion and a second insert portion into which the first nut and the second nut are respectively inserted are formed; and a pocket formed adjacent to the first insert portion and the second insert portion; a first bolt and a second bolt that engage with the first nut and second nut, respectively, to connect the power train mount and the bracket body; and
a stopper configured to prevent the first nut and second nut from separation.


Allowable Subject Matter
Claims 4-7, 10-12, 15-17, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claims 4, 10, 17 and 19, the prior art does not teach a rib/plurality of ribs formed inside the pocket to divide the first insert portion and the second insert portion.



Conclusion
Any inquiry concerning this communication should be directed to Amy J. Sterling at telephone number 571-272-6823 or to Supervisor Jonathan Liu at 571-272-8227 if the examiner cannot be reached.  The examiner can normally be reached (Mon-Fri 8am-5:00pm).  The fax machine number for the Technology center is 571-273-8300 (formal amendments), informal amendments or communications 571-273-6823.  Any inquiry of a general nature or relating to the status of this application should be directed to the Technology Center receptionist at 571-272-3600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY J. STERLING/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        10/25/22